UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarterly period ended September 30, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934From to HuntMountain Resources (Exact name of registrant as specified in its charter) Nevada 001-01428 68-0612191 (State or other jurisdiction of incorporation) (Commission FileNumber) (IRS Employer Identification No.) 1611 N. Molter Road, Ste. 201 Liberty Lake, Washington 99019 (Address of principal executive offices) (Zip Code) (509) 892-5287 (Registrant's telephone number, including area code) (Former name, former address & former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date 32,746,285 Transitional Small Business Disclosure Format (check one); Yes oNo x HUNTMOUNTAIN RESOURCES FORM 10-QSB FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 PART I Item 1.Financial Information HuntMountain Resources and Subsidiaries (A Development Stage Enterprise) Consolidated Balance Sheet September 30, 2007 (Unaudited) Assets CURRENT ASSETS: Cash and Cash Equivalents $ 137,691 Accrued Interest 3,990 Prepaid Expenses-Other 2,807 Total Current Assets $ 144,488 EQUIPMENT: Office Equipment 11,216 Less Accumulated Depreciation 6,079 Total Office Equipment 5,137 OTHER ASSETS: Investments 7,331 Performance Bond 212,428 Property Deposits 67,000 Property Purchase Option 70,000 Total Other Assets 356,759 TOTAL ASSETS $ 506,384 Liabilities and Stockholders’ Equity (Deficit) CURRENT LIABILITIES: Trade Accounts Payable $ 54,384 Accrued Wages and Related Taxes 49,891 Short-term Note Payable - Related Party 1,857,000 Accrued Interest Payable - Related Party 84,926 Total Current Liabilities 2,046,201 STOCKHOLDERS’ EQUITY (DEFICIT): Common Stock – 300,000,000 Shares, $0.001 Par Value, Authorized;32,266,285 Shares Issued and Outstanding $ 32,266 Preferred Stock – 10,000,000 Shares, $0.001 Par Value, Authorized;-0- Shares Issued and Outstanding - Additional Paid-In Capital 2,568,669 Retained Earnings 90,527 Deficit Accumulated During the Development Stage (4,186,322 ) Accumulated Other Comprehensive Loss (44,957 ) Total Stockholders’ Equity (Deficit) (1,539,817 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 506,384 See accompanying notes to consolidated financial statements. HuntMountain Resources and Subsidiaries (A Development Stage Enterprise) Consolidated Statements of Income ThreeMonths EndedSeptember30, NineMonths EndedSeptember30, FromInception ofDevelopmentStage July1,2005through 2007 2006 2007 2006 September 30, 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) INCOME: Dividend and Interest Income $ 4,124 $ 12,753 $ 4,922 $ 31,912 $ 70,157 EXPENSES: Professional Fees 55,198 24,927 135,011 68,750 232,276 Marketing 26,581 15,289 56,731 56,517 163,697 Exploration Expenses 362,651 257,792 1,026,295 437,760 2,141,758 Travel Expenses 16,692 29,869 68,817 69,758 164,360 Administrative and Office Expenses 29,503 17,914 67,470 63,471 226,364 Payroll Expenses 146,274 64,677 403,874 196,643 802,910 Stock Option Compensation Expense 12,600 21,500 12,600 21,500 83,600 Stock Options Issued for Services 122,500 21,800 131,500 160,550 353,250 Interest Expense 42,568 - 84,928 - 84,927 Depreciation Expense 935 935 2,804 1,637 6,080 Total Expenses 815,502 454,703 1,990,030 1,076,586 4,259,222 LOSS BEFORE OTHER INCOME (811,378 ) (441,950 ) (1,985,108 ) (1,044,674 ) (4,189,065 ) OTHER INCOME: Income from Partnership Interest 320 634 320 1,251 2,743 NET LOSS $ (811,058 ) $ (441,316 ) $ (1,984,788 ) $ (1,043,423 ) $ (4,186,322 ) BASIC LOSS PER SHARE, Based on Weighted-Average Shares Outstanding $ (0.03 ) $ (0.01 ) $ (0.06 ) $ (0.04 ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING 32,266,285 31,945,436 32,266,285 25,551,945 See accompanying notes to consolidated financial statements. HuntMountain Resources and Subsidiaries (A Development Stage Enterprise) Consolidated Statements of Cash Flows Nine Months Ended September 30, From Inception of Development Stage July 1, 2005 through 2007 2006 September. 30, 2007 (Unaudited) (Unaudited) Increase (Decrease) in Cash and Cash Equivalents CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (1,984,788 ) $ (1,043,423 ) $ (4,186,322 ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Depreciation 2,804 1,637 6,078 Stock Option Compensation Expense 12,600 21,500 83,600 Common Stock Options Issued for Services 131,500 160,550 353,250 Gain on sale of precious metal investments - - (15,194 ) Increase in Accrued Interest (3,990 ) - (3,990 ) (Increase) Decrease in Prepaid Assets 15,818 10,748 (2,807 ) Increase in Accrued Liabilities 128,169 91,264 176,201 Net Cash Used in Operating Activities (1,697,887 ) (757,724 ) (3,589,184 ) CASH FLOWS FROM INVESTING ACTIVITIES: Sale of Precious Metal Investments - - 28,913 Purchase of Performance Bon (251,613 ) - (251,613 ) Payment of Property Deposit (67,000 ) - (67,000 ) Property Purchase Option & Acquisition of Equipment - (77,000 ) (81,216 ) Net Cash Used in Investing Activities (318,613 ) (77,000 ) (370,916 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Sales of Common Stock - 1,003,870 1,132,870 Proceeds from Note Payable - Related Party 1,857,000 - 1,857,000 Net Cash Provided by FinancingActivities 1,857,000 1,003,870 2,989,870 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (159,500 ) 169,146 (970,230 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 297,191 901,162 1,107,921 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 137,691 $ 1,070,308 $ 137,691 See accompanying notes to consolidated financial statements. HuntMountain Resources and Subsidiaries (A Development Stage Enterprise) Notes to Consolidated Financial Statements BASIS OF PRESENTATION: The unaudited financial statements have been prepared by HuntMountain Resources (the Company), pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such SEC rules and regulations.These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006, which was filed April 16, 2007.In the opinion of management of the Company, the foregoing statements contain all adjustments necessary to present fairly the financial position of the Company as of September 30, 2007, and its results of operations and cash flows for the three- and six-month periods ended September 30, 2007 and September 30, 2006.The interim results reflected in the foregoing financial statements are not considered indicative of the results expected for the full fiscal year. STOCK OPTION PLAN: At September 30, 2007, there were 2,190,000 stock options granted to directors, employees, and consultants, of which 1,730,000 are vested as of September 30, 2007.The fair value of each option is estimated on the vesting date using the Black-Scholes Option Price Calculation.There were 660,000 options that vested during the quarter ended September 30, 2007; therefore, the Company’s total stock option expense for the quarter was $135,100.Expenses for the remaining options will be recorded as they vest in the remainder of 2007and in 2008.The following table summarizes the terms of the options outstanding at September 30, 2007: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contractual Life (Years) Number of Exercisable Options at September 30,2007 90,000 $ 0.20 4.39 90,000 700,000 $ 0.25 3.76 600,000 100,000 $ 0.30 4.09 100,000 10,000 $ 0.34 2.84 10,000 10,000 $ 0.37 2.52 10,000 220,000 $ 0.38 4.98 160,000 150,000 $ 0.40 4.96 50,000 650,000 $ 0.45 4.71 550,000 5,000 $ 0.55 3.76 5,000 55,000 $ 0.60 4.93 5,000 200,000 $ 0.63 4.32 150,000 TOTALS 2,190,000 $ 0.378 4.36 1,730,000 HuntMountain Resources and Subsidiaries (A Development Stage Enterprise) Notes to Consolidated Financial Statements WARRANTS OUTSTANDING: In December 2006, the Company sold 300,000 units at a price of $0.43 to Hunt Family Limited Partnership (HFLP), a Washington Limited Partnership controlled by the Company’s Chairman and CEO as part of a private placement. Each unit was comprised of one share of the Company’s common stock and one redeemable warrant to purchase one share of the Company’s common stock, exercisable at $0.60 for a period of 2 years. The private placement was made pursuant to a Regulation D Rule 506 exemption from registration under the Securities Act of 1933, as amended. There was no commission paid, directly or indirectly, to any person in conjunction with the sale of the units. The Company received gross proceeds of $129,000 from the offering. In connection with the transaction, the Company issued warrants to acquire an additional 300,000 shares of common stock at a price of $0.60 per share. These 300,000 warrants are still outstanding as of September 30, 2007. PERFORMANCE BOND: During the quarter ended March 31, 2007, the Company was required to purchase a performance bond as a condition of the exploration agreement on our La Josefina property in Argentina.The bond was originally purchased for $251,613.As of the quarter ended September 30, 2007, the value of the bond decreased to $212,428.The decline in value is presented on our balance sheet as Other Comprehensive Income. The bond has a face value of $600,000, or 10% of our required investment under the terms of the agreement. COMMITMENTS: As of the quarter ended September 30, 2007, the Company has agreements to pay advance royalty and lease payments on exploration properties.The commitments are as follows: DUN GLEN PROPERTY – PERSHING COUNTY, NEVADA The Company has a lease for the Dun Glen property with an option to purchase a 100% interest in the claims.Lease payments began in 2006 and are considered advance royalty payments.The term of the lease is 10 years, renewable at the Company’s option for an additional ten years.The Company paid $37,500 in advance royalty payments during the quarter ended March 31, 2007, for this property.Future annual advance royalty payments begin at $45,000 per year in 2008 and escalate to $72,500 per year at the end of the fifth year of the lease and for every year beyond that, until the lease is terminated or the purchase option is exercised.The Company has also agreed to keep the claims in good standing until the lease is terminated or the purchase option is exercised. BAJO POBRE PROPERTY – SANTA CRUZ PROVINCE, ARGENTINA The Company, through its wholly owned subsidiary, Cerro Cazador S.A., has leased the Bajo Pobré property, with an option to purchase a 100% interest in the claims, from FK Minera, an Argentine company. Lease payments began in 2007, and there are also required exploration expenditures.The term of the lease is 5 years, and after the fifth year, Cerro Cazador shall pay FK Minera the greater of a 1% NSR royalty on commercial production or a minimum royalty payment of US$100,000 per year. The Company has the option to purchase the NSR Royalty at any time for a lump sum payment of US$1,000,000 less the sum of all royalty payments made to FK Minera to that point.The first year’s lease payment is $50,000 and the required exploration expenditures are $250,000. The second year’s lease payment is $50,000 and the required exploration expenditures are $250,000. There are no further required exploration expenditures after the second year.After the third year’s payment of $75,000, the Company will have acquired a 51% ownership interest in the claims.After the fourth year’s payment of $75,000, the Company will have acquired a 60% ownership interest.After the fifth year’s payment of $75,000, the Company will have acquired a 100% interest in the claims. HuntMountain Resources and Subsidiaries (A Development Stage Enterprise) Notes to Consolidated Financial Statements COMMITMENTS (continued): LA JOSEFINA PROPERTY - SANTA CRUZ PROVINCE, ARGENTINA During the second quarter of 2007, the Company, through its Argentine subsidiary, Cerro Cazador S.A., was selected as the winning bidder for the La Josefina gold property in Santa Cruz Province, Argentina.Through a public bidding process carried out by Fomento Minero de Santa Cruz Sociedad del Estado (Fomicruz S.E.), Cerro Cazador S.A. was awarded the right to explore and develop mineral deposits on La Josefina.A definitive Exploration Agreement was executed by the parties in July 2007.According to the terms of the Exploration Agreement, the Company will be required to expend $6,000,000 on the property over a four-year term, including $1,500,000 before July 2008.The agreement also defines the possible terms for a joint venture company to be set up between Cerro Cazador S.A. and Fomicruz S.E. in the event that a positive feasibility study is completed on the La Josefina property during the exploration period. ABITIBI PROPERTIES – QUEBEC, CANADA During 2006, the Company entered into a definitive Option Agreement for the acquisition of a 100% interest in two properties in the Abitibi region of Quebec.Pursuant to the terms of the Option Agreement, the Company paid $70,000 ($35,000 for each of the two properties) in cash to the property owner.The Company has also agreed to explore these properties and drill at least three exploration drill holes in each.The payments and drilling of exploration drill holes will earn the Company a 100% interest in each of these properties and give the Company the option to acquire additional properties from the same property owner at similar terms.The Company has also agreed to keep the claims in good standing until the agreement is terminated. FACILITY LEASES: The Company has lease commitments on office space and storage space in Liberty Lake, Washington. The total annual lease obligation for this facility is $23,577. BRIDGE FINANCING: As of January31, 2007, HuntMountain Resources obtained an unsecured loan commitment for multiple advances up to $2,000,000 from Tim Hunt, the Company’s Chairman and CEO, and/or entities controlled by Mr. Hunt, for the specific purpose of providing working capital, surety, bonding and/or indemnification purposes for HuntMountain Resources and its subsidiaries.In August 2007, the Company obtained an amended, unsecured loan commitment for multiple advances up to $5,000,000 from Tim Hunt, The Company’s Chairman and CEO, and/or entities controlled by Mr. Hunt, effective August 1, 2007, to amend the previous bridge financing note that was effective on January 31, 2007. The simple interest rate on the new bridge financing note was eleven percent (11%) per annum. The aggregate amount of unpaid advances and accrued and unpaid interest under the amended note was convertible into equity securities of the Company at the same price and terms as securities sold by the Company to investors in its next equity financing.The amended note amends and restates, and does not evidence payment of, the Unsecured Note for Multiple Advances effective January 31, 2007.The total of the advances received under this loan commitment as of September 30, 2007, is $1,857,000.For the third quarter of 2007, the Company has accrued interest expense related to this debt in the amount of $42,568. HuntMountain Resources and Subsidiaries (A Development Stage Enterprise) Notes to Consolidated Financial Statements COMMITMENTS (continued): SUBSEQUENT EVENTS: In October 2007, the Company obtained an amended and restated convertible unsecured note for multiple advances up to $5,000,000 (“the October Note”) from Tim Hunt, The Company’s Chairman and CEO, and/or entities controlled by Mr. Hunt, to provide working capital for the Company and its subsidiaries.The amended note was effective on October 23, 2007.The amended and restated convertible unsecured note was completed to replace the previous bridge financing note that was effective August 1, 2007. The simple interest rate is eleven percent (11%) per annum.The aggregate amount of unpaid advances and accrued and unpaid interest under the amended note is convertible, in whole or in part, at the option of the holder into units of the Company’s common stock. Each unit consists of one common share and one common share purchase warrant at a conversion price of $0.25 per unit. The exercise price of the warrants issued pursuant to such conversion is set at $0.40 to acquire one new common share of the Company. The warrants to be issued pursuant to the conversion of the October note are exercisable for a period of five years from the conversion date. In October and November of 2007 the Company received advances on the October Note totaling $1,040,000. In November 2007, the company issued 480,000 units pursuant to the conversion of a portion of the October Note. Item 2.Management’s Discussion and Analysis and Plan of Operation We had no revenues from operations during the recently completed quarter. Our only income has been derived from interest and dividends on our cash and cash investments. Interest and dividend income for the three-month period ended September 30, 2007 decreased to $4,124 from $12,753 for the same period ended September 30, 2006. This decrease is due to the fact that the Company had less cash on hand during the quarter ended September 30, 2007 than during the same period ended September 30, 2006.The Company had higher cash balances on hand during the third quarter of 2006 due to the cash received from private placements and the exercise of warrants in 2006. For the nine-month period ended September 30, 2007, interest and dividend income decreased to $4,992 from $31,912 for the same period ended September 30, 2006. This decrease is due to the fact that the Company had less cash on hand during the first nine months of 2007 than during the comparable period in 2006.The Company had higher cash balances on hand during 2006 due to the cash received from private placements and the exercise of warrants. We had a net loss of $811,058 during the three-month period ended September 30, 2007.This compares to a net loss of $441,316 during the three-month period ended September 30, 2006. The increase in our net loss was due to significantly higher exploration expenditures, increased professional fees, increased payroll and related expenditures, increased stock options expense, increased administrative and office expenses and interest expense related to the bridge financing provided by entities controlled by our Chairman.Interest was accrued, but none was paid or converted to equity during this quarter.The increased expenses were partially offset by lower travel expenses. We had a net loss of $1,984,788 during the nine-month period ended September 30, 2007.This compares to net loss of $1,043,423 during the nine-month period ended September 30, 2006. The increase in our net loss was due to significantly higher exploration costs, higher payroll and related expenditures, higher professional fees and higher interest expense accrued on the bridge financing provided to the company by entities controlled by our Chairman. During this most recently completed quarter, the Company primarily focused its exploration expenditures in Argentina. This exploration included the due diligence for a final agreement on the La Josefina project – which was signed in July 2007, property-related payments on the Bajo Pobré property, and core processing from our drill program at El Gateado. We anticipate continuing net losses until such time as we sufficiently develop properties for production or subsequent acquisition by another company. Our ongoing expenses consist of exploration expenses on properties that we have acquired; payroll; investor relations and marketing; travel, administrative and office expenses; accounting, legal, and consulting expenses related to complying with reporting requirements of the Securities Exchange Act of 1934; and expenses incurred in the search for exploration properties that meet our acquisition criteria. Plan of Operation The Company intends to continue the exploration, development, and if warranted, the mining of properties containing silver, gold, and associated base metals and other opportunities within the mineral industry throughout North and South America. At this time, the Company has interests in seven exploration properties in the Santa Cruz province of Argentina, the Dun Glen Gold Project in Pershing County Nevada, and two exploration properties in the Abitibi region of Quebec, Canada.The Company intends to conduct mineral exploration and/or secure joint venture partners on each of these properties.In addition, the Company is actively evaluating properties in order to identify additional projects that meet the Company’s acquisition criteria.To this end, the Company has formed a wholly-owned subsidiary in Mexico for the purpose of evaluating and potentially acquiring precious metal properties, primarily silver properties, in Mexico.The Company has engaged the services of consultants to assist in our exploration programs and in the identification of mineral properties for possible acquisition. The Company currently has four full-time employees. In addition to the services provided by those employees, we anticipate utilizing the services of consultants to accomplish our plans of operation in the near term. Santa Cruz - Argentina The Company owns the mineral exploration rights to seven property positionsin the highly prospective Santa Cruz Province of Argentina totaling approximately 270,000 acres (over 1,000 sq. km).The properties are called La Josefina, Bajo Pobré, El Gateado, El Alazan, El Overo, El Lobuno, and El Tordillo.The Company has renewed the contract of an Argentine senior geologist with extensive experience in Santa Cruz to implement the field exploration program that includes detailed geologic mapping, diamond core drilling, and geochemical sampling.Other contractors and employees have been hired to perform our exploration activities in Santa Cruz.Channel samples and preliminary drill results from the El Gateado property have indicated sufficient mineralization to merit further exploration and drilling.The Company has initiated sampling, surveying and/or drilling programs at La Josefina, Bajo Pobré, and El Gateado with the goal of defining mineral resources.Reconnaissance exploration will also take place on the remaining Argentine properties. Dun Glen Gold Project - Nevada The Dun Glen Gold Project consists of 94 contiguous unpatented lode mining claims covering approximately 1,700 acres within the Sierra Mining District, an area with historic published production of at least 250,000 ounces of gold from both lode and placer sources.From 1862 to1880, and throughout the early 20th century, gold production occurred within the project area at a number of small underground mines.During 2006, the Company implementeda field exploration program at Dun Glen which included surface geochemical sampling, a geophysical survey, and detailed geologic mapping to delineate drill targets.A ground magnetic survey took place in July 2006, and an initial drill program was commenced where approximately 3,600 feet of core was drilled in four exploration holes. The program was suspended in December 2006 due to winter conditions.Each of the four holes completed before the winter hiatus intersected significant widths of strongly anomalous precious metal mineralization.In May 2007, a technical report complying with Canada’s NI 43-101 standards was completed, and an exploration program valued at $675,000 was recommended for this property.Due to the Company’s emphasis on its opportunities in Argentina, no further work has been done at Dun Glen. Quebec - Canada During 2006, the Company acquired an option on a 100 percent interest in two prospective gold properties in the prominent Chibougamau and Abitibi regions of northwestern Quebec.The Lac à l’Eau Jaune property is 35 kilometers south of Chibougamau, and the Malartic Surimau property is 40 kilometers west of Val d’Or.Together, these projects consist of 46 claims covering approximately 6,500 acres of terrain known to host high-grade gold mineralization within regions that have collectively produced approximately 180 million ounces of gold. The Company expects to be conducting exploration mapping, sampling, and drilling within each project area, and it has engaged the services of a Canadian senior geologist with extensive experience in the Abitibi and Chibougamau regions of Quebec to prepare a comprehensive exploration plan for the two properties. Liquidity It is anticipated that expenditures will continue to increase as we move forward with our exploration programs on our current properties and seek additional opportunities with other properties.We have sufficient resources, including a bridge loan commitment from an entity controlled by the Company’s Chairman and CEO, to meet our financial obligations for the next twelve months.The bridge loan is evidenced by a note that was originally executed on January 31, 2007 and was to mature on July 31, 2007.That note was amended with an amended note signed on August 9, 2007 with an effective date of July 31, 2007.The maturity date of that amended note was extended to July 1, 2008.The amount of that note was amended to $5,000,000 and was convertible into equity at the terms of our next public financing, subject to certain terms and conditions in the note.In October, 2007 the note was again amended to provide for a maturity date of July 31, 2008. The aggregate amount of unpaid advances and accrued and unpaid interest under the amended note is convertible, in whole or in part, at the option of the holder into units of the Company’s common stock. Each unit consists of one common share and one common share purchase warrant at a conversion price of $0.25 per unit. The exercise price of the warrants issued pursuant to such conversion is set at $0.40 to acquire one new common share of the Company. The warrants to be issued pursuant to the conversion of the October note are exercisable for a period of five years from the conversion date. Subsequent to quarter end the company issued 480,000 units pursuant to the conversion of a portion of the note. The Company also plans to raise funds through a debt or equity offering to expand our exploration programs and acquire additional properties; although there is no assurance that an offering will be available on terms favorable to the company, or at all. Forward Looking Statements Some information contained in or incorporated by reference into this report may contain forward looking statements.The use of any of the words “development”, “anticipate”, “continue”, “estimate”, “expect”, “may”, “project”, “believe”, and similar expressions are intended to identify uncertainties.We believe the expectations reflected in those forward looking statements are reasonable.However, we cannot assure that the expectations will prove to be correct.Actual results could differ dramatically from those anticipated in these forward looking statements as a result of the factors set forth below and other factors set forth and incorporated by reference into this report: · Worldwide economic and political events affecting the supply of and demand for gold, silver, copper, and other base and precious metals · Volatility in the market price for gold, silver, copper, and other base and precious metals · Financial market conditions and the availability of financing on terms acceptable to the Company · Uncertainties associated with the development of exploration properties in certain geographical locations · Geological, technical, permitting, mining, and processing problems · The availability, terms, conditions, and timing of require governmental permits and approvals · Uncertainty regarding future changes in applicable law or implementation of existing law · The availability of experienced employees and the retention of key employees · The factors discussed under “Risk Factors” in our Form 10KSB for the period ending December 31, 2006 Item 3. Controls and Procedures Tim Hunt, the Company’s President and CEO, and Bryn Harman, the Company’s Chief Financial Officer, have evaluated the Company’s disclosure controls and procedures as of September 30, 2007. Based upon this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures are designed and were effective as of September 30, 2007 to give reasonable assurances that the information required to be disclosed in the reports that the Company’s files or submits under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission, and that such information is also accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer. During the quarter ended September 30, 2007 there were no changes in the Company’s internal controls or, to the knowledge of the management of the Company, any other changes that materially affect, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None ITEM 1A. RISK FACTORS There are no material changes from the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the year ending December 31, 2006. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Subsequent to quarter end the company issued 480,000 units pursuant to the conversion of a portion of the note. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On November 8, 2007 the Company held its Annual Meeting of Shareholders. A total of 26,152,151 shares were represented in person at the meeting. All shares represented at the meeting were cast in favor of the election of the following persons to the Board of Directors: Tim Hunt William R. Green Eberhard A. Schmidt Alastair H. Summers Gregory B. Lipsker Randal L. Hardy Michael M. Mastor In other business considered at the Annual Meeting, shareholders approved the change of the Company’s corporate domicile from the state of Nevada to the State of Washington. The change of domicile issue was unanimously approved with the 26,152,151 shares represented in person at the meeting voting in favor of the change of domicile. ITEM 5. OTHER INFORMATION On November 8, 2007 the Board of Directors appointed Bryn Harman, CFA to the position of Chief Financial Officer. For the past five years Mr. Harman has been employed with ICM Asset Management, a national investment advisory firm, most recently holding the position of Vice President & Director of Research. Mr. Harman earned his Bachelor of Commerce degree in Finance from the University of Saskatchewan and also holds the designation of Chartered Financial Analyst Item 6.Exhibits 31.1 Certification required by Rule 13a-14(a) or Rule 15d-14(a). Tim Hunt 31.2 Certification required by Rule 13a-14(a) or Rule 15d-14(a). Bryn Harman 32.1 Certification required by Rule 13a-14(a) or Rule 15d-14(b) and section 906 of the Sarbanes-Oxley Act of 2002,18 U.S.C. Section 1350, Tim Hunt 32.2 Certification required by Rule 13a-14(a) or Rule 15d-14(b) and section 906 of the Sarbanes-Oxley Act of 2002,18 U.S.C. Section 1350, Bryn Harman SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HUNTMOUNTAIN RESOURCES /s/ Tim Hunt BY: DATE:November 30, 2007 TIM HUNT, CHAIRMAN, PRESIDENT & CHIEF EXECUTIVE OFFICER /s/ Bryn Harman BY: DATE: November 30, 2007 BRYN HARMAN, CHIEF FINANCIAL OFFICER
